Court of Appeals No.
                          Trial Court Cause No. 15-05-0240-CVW
                          In the 81st/218th Judicial District Court       FILED IN
                                  Of Wilson County, Texas           4th COURT OF APPEALS
                                                                     SAN ANTONIO, TEXAS
                         Honorable Russell Wilson, Judge Presiding
                                                                    8/4/2015 3:00:18 PM
                                                                      KEITH E. HOTTLE
                                                                            Clerk
                   Elgin Tracy, Adolph Tracy & Travis Morgan, Appellants
                                             Vs
                             Edward W. Chamrad, Jr., Appellee



                 Appealed to the 4th Court of Appeals at San Antonio, Texas



     Attorneys for Appellants:                    Attorney for Appellee
      R. Adam Swick                               Ryan C. Reed
      SBOT: 24051794                              SBOT: 24065957
      1301 S. Capital of Texas Highway            2161 NW Military Highway
      Building C, Suite 300                       Suite 400
      Austin, TX 78746                            San Antonio, TX 78213

      Trent C. Rowell
      SBOT: 50511930
      P.O. Box 457
      Stockdale, TX 78160



Electronically filed with the Court of Appeals in San Antonio, Texas on the ___
                                                                             4th day of
August, 2015.
                                               /s/Paula M. Krueger
                  Signature of Clerk/Deputy______________________________________
                  Deborah Bryan, District Clerk